Name: Commission Regulation (EEC) No 287/91 of 6 February 1991 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 35/ 10 Official Journal of the European Communities 7. 2 . 91 COMMISSION REGULATION (EEC) No 287/91 of 6 February 1991 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 6 (2), 6a and 1 2 thereof, Article 1 Regulation (EEC) No 3578/88 is hereby amended as follows : 1 . Articles 1 and 2 are hereby replaced by the following : 'Article 1 &lt; For the purposes of this Regulation :  "representative market rate" means the conversion rate of the ecu referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1676/85,  "representative market rate valid from the day before the realignment" means the representative market rate used on the occasion of the last fixing of the applied monetary gaps,  "representative market rate valid immediately after the realignment" means the representative market rate determined on the basis of the period of the two working days following the realignment. Article 2 1 . The total of the newly created real monetary gaps shall be the difference between the representative market rate valid immediately after the preceding realignment and that valid immediately after the realignment in question , expressed as a percentage of the agricultural conversion rate of the product group concerned. However, the calculation referred to in the first subpa ­ ragraph shall be effected on the basis of the representative market rate valid on the day before the realignment in question instead of that valid immedia ­ tely after the preceding realignment, where the latter is the higher. 2. The newly created transferred real monetary gaps shall be equal to the result, multiplied by 100, of a calculation of the difference between the old value and the new value of the correcting factor, as referred to in Article 6 ( 1 ) of Regulation (EEC) No 1677/85, multi ­ plied by the representative market rate valid immedi ­ ately after the realignment, divided by the said new value of the correcting factor and by the agricultural conversion rate for the product group concerned. Whereas the provisions of Articles 1 and 2 of Commis ­ sion Regulation (EEC) No 3578/88 (3), as last amended by Regulation (EEC) No 3219/90 (4), can be made clearer and more homogenous by expressing them in terms of the conversion rate of the ecu referred to in Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agri ­ cultural policy 0, as last amended by Regulation (EEC) No 2205/90 ; Whereas Article 4 of Regulation (EEC) No 3578/88 lays down detailed rules for small monetary gaps to be dismantled as part of the automatic dismantlement ar ­ rangements for gaps created on the occasion of a mone ­ tary realignment ; whereas experience has shown that there is a need for these rules to be adapted so as to prevent the carryover of the dismantlement of certain small gaps ; Whereas Article 7 of Regulation (EEC) No 3578/88 lays down detailed rules for the automatic dismantlement of the monetary gaps in the pigmeat sector ; whereas these rules should be drawn up afresh so as to provide for a more rapid and total dismantlement which would reduce the risk of frequent economically unjustified adjustments of the monetary compensatory amounts, and at the same time simplify the arrangements and obviate the need for a derogation from Article 5 (3) of Council Regulation (EEC) No 1677/85 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 312, 18 . 11 . 1988, p. 16. 4) OJ No L 308, 8 . 11 . 1990, p. 21 . (*) OJ No L 164, 24 . 6. 1985, p. 1 . 7. 2. 91 Official Journal of the European Communities No L 35/ 11 3 . The newly created natural real monetary gaps shall be equal to the difference between the total of the newly created real monetary gaps referred to in paragraph 1 and the newly created transferred real monetary gaps referred to in paragraph 2.' 2. In Article 4, paragraph 1 is hereby replaced by the following : ' 1 . Where the total of the newly created real mone ­ tary gaps, as referred to in Article 2 ( 1 ), is less than or equal to 0,5 points, the real monetary gap in question shall be dismantled immediately in its entirety after the realignment.' 3 . Article 7 is hereby replaced by the following : 'Article 7 1 . Each time the representative market rate used for calculating monetary compensatory amounts is fixed, the agricultural conversion rate for pigmeat shall be adjusted immediately in such a way as to eliminate the real monetary gap in this sector. 2. Where the adjustment of the agricultural conver ­ sion rate referred to in paragraph 1 results in a dif ­ ference between the real monetary gaps for pigmeat on the one hand and for cereals on the other in excess of :  8 000 points for Member States which maintain their currencies among themselves within a maximum spread at any given time of 2,25 % ,  7 000 points for other Member States, such adjustment shall be made on the basis of a real monetary gap equal to that applicable to cereals less the number of points in question . The adjustment of the agricultural conversion rate for pigmeat shall be made by the Commission in ac ­ cordance with the provisions of this Article and, in the case of realignment within the framework of the Euro ­ pean Monetary System, in accordance with the proce ­ dure laid down in Article 12 of Regulation (EEC) No 1677/85.' 4 . In the last subparagraph of paragraph 1 and in para ­ graph 2 of Article 7a, 'market rate corresponding to the real monetary gap calculated immediately after the realignment' is hereby replaced by 'representative market rate valid immediately after the realignment'. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission